Case 1:15-cv-00891-RRM-CLP Document 20 Filed 06/10/20 Page 1 of 2 PageID #: 1251



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------x
 ROGER DELANCEY,
                                              Petitioner,
                                                                         ORDER ADOPTING REPORT
                  - against -                                             AND RECOMMENDATION
                                                                           15-CV-891 (RRM) (CLP)

 WILLIAM LEE, Superintendent of Green
 Haven Correctional Facility,

                                              Respondent.
 --------------------------------------------------------------------x
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.

         On January 26, 2015, petitioner Roger Delancey, proceeding pro se, commenced this

 action by filing a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. By order dated

 May 24, 2019, the Court referred Delancey’s petition for writ of habeas corpus to Chief

 Magistrate Judge Cheryl L. Pollak for a report and recommendation (“R&R”). On November 4,

 2019, Chief Magistrate Judge Pollak issued her R&R. (Doc. No. 19). In a thorough R&R, she

 recommended that the petition for writ of habeas corpus be denied in its entirety. She also

 advised the parties that any objections to the R&R had to be filed with the Clerk of Court within

 14 days of receipt of the R&R. She directed the Clerk to send a copy of the R&R to the parties

 electronically through the ECF system or by mail. On November 4, 2019, the R&R was mailed

 to Delancey. To date, neither of the parties have filed any objections to the R&R.

         Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, the Court has

 reviewed the R&R for clear error. Finding none, the Court adopts the R&R in its entirety. See

 Covey v. Simonton, 481 F. Supp. 2d 224, 226 (E.D.N.Y. 2007). Accordingly, it is

         ORDERED that the instant petition for a writ of habeas corpus is denied and this action

 is dismissed. A certificate of appealability shall not issue because Delancey has not made a
Case 1:15-cv-00891-RRM-CLP Document 20 Filed 06/10/20 Page 2 of 2 PageID #: 1252



 substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2). The

 Clerk of Court is directed to enter judgment in accordance with this Memorandum and Order,

 mail a copy of the judgment and this Memorandum and Order to Delancey, to note that mailing

 on the docket sheet, and to close this case.

                                                     SO ORDERED.

 Dated: Brooklyn, New York
        June 10, 2020                                Roslynn R. Mauskopf
                                                     ____________________________________
                                                     ROSLYNN R. MAUSKOPF
                                                     Chief United States District Judge




                                                 2
